Exhibit 10.45





[image_002.jpg] 

 

September 27, 2017

 

 

 

Re: Promotion

 

Dear Deborah,

 

Congratulations on your new and important role with the Company. We wish you
much success!

 

STAAR Surgical has made the following changes in the terms of your employment,
effective October 2, 2017.

 

1.Your new title will be Chief Financial Officer

2.Your annual salary will be $335,000

3.Target Bonus will be 45% of your annual salary

4.The Board of Directors have approved a grant of 25,000 stock options and
12,500 restricted stock units of STAAR Surgical Company Stock. The grant will be
effective and priced on November 13, 2017.

5.You will report directly to Caren Mason (President and CEO)

 

Deborah, we appreciate the significant contributions you have made to the
Company and look forward to a successful future.

 

 

 

[image_003.jpg]  9/27/2017   William Goodmen Date   VP Global Human Resources  
 



 



 

Cc:Caren Mason

 



 

 

 

 

 

